Citation Nr: 0922751	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  06-04 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for the cause of the Veteran's 
death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of the Veteran who 
served on active duty from November 1941 to May 1946.  This 
matter is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2005 rating decision of the Manila 
Department of Veterans Affairs (VA) Regional Office (RO).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 
38 C.F.R. § 20.900(c) (2008).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on her part is required.


REMAND

The appellant claims that the Veteran's service-incurred 
malaria contributed to his pulmonary tuberculosis, and this 
ultimately resulted in his death in January 1969.  According 
to his death certificate, his immediate cause of death was 
pulmonary tuberculosis.  

A June 1969 rating decision denied service connection for the 
cause of the Veteran's death.  That decision is final.  An 
unappealed September 1979 rating decision also denied service 
connection for the cause of the Veteran's death.  That 
decision is also final.  38 U.S.C.A. § 7104.  In January 
2005, the appellant sought to reopen such claim, and by 
November 2006 letter, the RO sought to satisfy the notice 
requirement mandates of the Veterans Claims Assistance Act 
(VCAA).  However, during the pendency of this appeal, the 
Court issued a decision (Kent v. Nicholson, 20 Vet. App. 1 
(2006)) which held that VCAA notice requirements in a claim 
to reopen must include (with some degree of specificity) 
notice of the basis for the prior denial of the claim, notice 
of the evidence and information necessary to reopen the 
claim, and notice of the evidence and information necessary 
to establish the underlying claim of service connection.  The 
November 2006 letter did not notify the appellant of the 
bases for the prior denials; therefore, it was not Kent-
compliant.  Consequently, remand for such notice is 
necessary.  

In Hupp v. Nicholson, 21 Vet. App. 342 (2007) (which was 
decided after the RO had completed its actions in the present 
case), the United States Court of Appeals for Veterans Claims 
(Court) held that proper VCAA notice for dependency and 
indemnity compensation (DIC) claims must also include:  (1) a 
statement of the conditions, if any, for which a Veteran was 
service-connected at the time of his death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected disability; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service-connected.  

VCAA notice was provided to the appellant via a letter dated 
in November 2006.  However, that letter did not contain the 
specific notification required under 38 U.S.C.A. § 5103 in 
claims seeking DIC, as outlined by the Court in Hupp.  
Specifically, it did not identify that the Veteran had not 
established service connection for any conditions, or provide 
a detailed explanation of how to substantiate a claim based 
on a condition not yet service connected.  Corrective notice 
is not necessary if an appellant is not prejudiced by a 
notice defect.  Lack of prejudice is demonstrated by evidence 
that the appellant has actual knowledge of the information 
that must be provided.  Here, the record does not reflect or 
suggest that the appellant has actual knowledge of the 
information that was to be provided to her under the Kent and 
Hupp guidelines.  Accordingly, corrective notice is 
necessary.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  The RO must send the appellanta notice 
letter providing the notice that is 
required in claims to reopen under Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The 
letter must specifically advise her of the 
bases for the prior denial of the claim, 
provide the definition of new and material 
evidence, notify her (with some degree of 
specificity, i.e., examples) what type of 
evidence would suffice to reopen the 
claim, and notify her of what is necessary 
to substantiate the underlying claim of 
service connection.  Regarding the 
underlying claim for DIC, the  letter 
should provide her the notice required 
under Hupp v. Nicholson, 21 Vet. App. 342 
(2007), specifically advising her that the 
Veteran did not have any service connected 
disabilities and explaining what evidence 
and information is required to 
substantiate a DIC claim based on a 
disability that is not yet service-
connected, to include on a secondary basis 
(in response to the appellant's alleged 
theory of entitlement).  The appellant 
should have the opportunity to respond.  

2.  The RO should undertake any further 
development suggested by her response.  
Then the RO should re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
appellant and her representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

